On Return to Remand

McMILLAN, Judge.
This matter was remanded for the trial court to conduct an evidentiary hearing with regard to the appellant’s Rule 32, A.R.Cr.P., claim of ineffective assistance of counsel. 627 So.2d 1094. The trial court has now filed its return, which states the following:
“1. The appellant’s claim that his trial attorney was ineffective for failing to challenge an allegedly defective warrant is without merit, as the appellant was tried on a grand jury indictment and the warrant, even if defective, would have no bearing on his guilt or innocence or on the issue of his counsel’s effectiveness.
“2. His claim that his trial attorney was ineffective for failing to challenge the use of an allegedly invalid prior conviction is without merit, as an attack on its validity was previously ruled meritless by another judge of this circuit in August, 1992.
“3. His claim that his trial attorney was ineffective in failing to object to the trial court’s alleged error with regard to two witnesses declared hostile, is without merit, as the trial court would have declared the witnesses hostile over such an objection.”
Although the trial court made no specific findings with regard to the alleged ineffectiveness of appellate counsel, that claim is based on appellate counsel’s failure to challenge the allegedly defective warrant, which claim the trial court found meritless as to trial counsel. Because the record supports the trial court’s dismissal of the claim of ineffective assistance as to appellate counsel as well as trial counsel, and in the interest of judicial economy, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.